Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 14-19 defines a “apparatus”.  However, while the preamble defines a “apparatus”, which would typically be indicative of an “apparatus”, the body of the claim lacks definite structure indicative of a physical apparatus.  Furthermore, the specification indicates that the invention may be embodied as pure software   (para [0084]).   Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  
Functional descriptive material may be statutory if it resides on a “computer-readable medium or computer-readable memory”.  The claim(s) indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests:
1.	Amending the claim(s) to embody the program on “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or
2.	Adding structure to the body of the claim that would clearly define a statutory apparatus.
Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc, as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting the lane marking, detecting a lane marking point detecting a linear component and detecting an edge. 
The limitation of detecting the lane marking, detecting a lane marking point detecting a linear component and detecting an edge, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “detecting” in the context of this claim encompasses the user manually detecting edge and lane marking, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the Sample Rejection of Example 37 under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019-01-08 2 mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “detecting” in the context of this claim encompasses the user can detect lane marking in image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the detecting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the detecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 
 
Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 

 
Claims 1-4, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2020048487).

With respect to claim 1, Li et al. teach acquiring a drive image captured by an image capturing device of a vehicle which is running (Step 501); 
detecting an edge corresponding to a lane marking from the acquired drive image (step 1101, Determine the position coordinates of the left edge point and the right edge point)  and generating an edge image based on the detected edge (Fig. 8); 
detecting a linear component based on the detected edge (Step 1102: Determine position coordinates of a center line)  and generating a linearly processed edge image based on the detected linear component (Fig. 12); 
detecting a lane marking point corresponding to the lane marking using the generated edge image and the linearly processed edge image (Step 1103: Determine position coordinates of the at least one lane line); and 
detecting the lane marking based on the detected lane marking point (Step 1401 and 1402, The one end point of the at least one lane line and the one end point of the other lane line are spliced). 

With respect to claim 2, Li et al. teach generating a top view image by transforming a view of a front view image corresponding to the acquired drive image (Step 504, stitch the image data of the same position among the multiple images (from Step 201 and 502) to obtain a top-view image of the road), wherein, in the detecting of an edge, an edge corresponding to the lane marking may be detected from the top view image (page 17 4th paragraph, for a plurality of layers of the same traffic marking line, the pixels at the same position in the top view image).  

With respect to claim 3, Li et al. teach dividing the top view image into a first region and a second region according to a distance from the vehicle, wherein, in the generating of a linearly processed edge image, the linear component is detected from each of a first edge image corresponding to the divided first region and a second edge image corresponding to the second region, and a linearly processed edge image is generated based on the detected linear component (page 18, 5th para., perform left and right lane line extraction).

With respect to claim 4, Li et al. teach that in the detecting of a lane marking point, a lane marking point corresponding to a left lane marking and a lane marking point corresponding to a right lane marking are separately detected (page 18, 5th para., perform left and right lane line extraction).  

With respect to claim 13, Li et al. teach that the detecting of a lane marking includes: detecting lane marking points of the drive image corresponding to lane marking points of the top view image by transforming the lane marking points detected from the top view image into a view of the acquired drive image (Step 504, stitch the image data of the same position among the multiple images (from Step 201 and 502)); and detecting a lane marking based on the detected lane marking points of the drive image (Step 1401 and 1402, The one end point of the at least one lane line and the one end point of the other lane line are spliced)..  

            Claim 14 is rejected as same reason as claim 1 above.
            Claim 15 is rejected as same reason as claim 2 above.
            Claim 16 is rejected as same reason as claim 3 above.
            Claim 20 is rejected as same reason as claim 1 above.
            
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 and 19 are rejected under 35 USC 103 as being unpatentable over Li et al. (WO 2020048487) in view of Kinya et al. (JP 2005119661).
Li et al. teaches all the limitations of claim 1 as applied above from which claim 12 respectively depend.
      	Li et al. do not teach expressly that calculating a curve equation formed by the detected lane marking points; and approximating the lane marking points to a curve based on the calculated curve equation.  
      	Kinya et al. teaches calculating a curve equation formed by the detected lane marking points; and approximating the lane marking points to a curve based on the calculated curve equation (page 12 first two paragraph, curve fitting).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to fit curve using detected lane marking in the method of Li et al.
      	The suggestion/motivation for doing so would have been that get help for navigating/driving from detected curve.
Therefore, it would have been obvious to combine Kinya et al. with Li et al. to obtain the invention as specified in claim 12.

With respect to claim 19, claim 19 is rejected same reason as claim 12 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663